 15-08354-rdd         Doc 6      Filed 10/30/19 Entered 10/30/19 16:02:28              Main Document
                                               Pg 1 of 2


 OXMAN LAW GROUP, PLLC
 120 Bloomingdale Road, Suite 100
 White Plains, New York 10605
 (914) 422-3900
 Marc Oxman

 Counsel for Plaintiffs NY Fuel Holdings, LLC,
  Metro NY Dealer Stations, LLC, NY Fuel
  Distributors, LLC and NY Dealer Stations
  Management, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------x
                                                                      :
 In re:                                                               :   Chapter 11
                                                                      :
 SAMMY ELJAMAL,                                                       :   Case No. 15-22872 (RDD)
                                                                      :
                                              Debtor.                 :
                                                                      :
 ---------------------------------------------------------------------x
                                                                      :
 NY FUEL HOLDINGS, LLC, METRO NY DEALER :
 STATIONS, LLC, NY FUEL DISTRIBUTORS, LLC :
 and NY DEALER STATIONS MANAGEMENT,                                   :   Adv. Pro. No. 15-08354 (RDD)
 LLC,                                                                 :
                                                                      :
                                              Plaintiffs,             :
                                                                      :
                            v.                                        :
                                                                      :
 SAMMY ELJAMAL, BRENT COSCIA, JAMES A. :
 WEIL and WILTON MOTIVA ASSOCIATES,                                   :
 LLC,                                                                 :
                                                                      :
                                              Defendants.             :
 ---------------------------------------------------------------------x

                            NOTICE OF VOLUNTARY DISMISSAL
                           PURSUANT TO BANKRUPTCY RULE 7041

                 Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

made applicable to these proceedings by Rule 7041 of the Federal Rules of Bankruptcy

Procedure, plaintiffs NY Fuel Holdings, LLC, Metro NY Dealer Stations, LLC, NY Fuel

Distributors, LLC and NY Dealer Stations Management, LLC hereby provide notice that
15-08354-rdd    Doc 6    Filed 10/30/19 Entered 10/30/19 16:02:28     Main Document
                                       Pg 2 of 2


the above-captioned adversary proceeding is voluntarily dismissed, with prejudice,

against defendants Sammy ElJamal, Brent Coscia, James A. Weil and Wilton Motiva

Associates, LLC (each, a “Defendant”). As of the date of this Notice, no Defendant has

served either an answer or motion for summary judgment.

DATED: White Plains, New York
       October 30, 2019

                                        NY FUEL HOLDINGS, LLC, METRO NY
                                        DEALER STATIONS, LLC, NY FUEL
                                        DISTRIBUTORS, LLC and NY DEALER
                                        STATIONS MANAGEMENT, LLC, Plaintiffs
                                        By their attorneys,
                                        OXMAN LAW GROUP, PLLC,
                                        By:

                                        /s/ Marc Oxman
                                        MARC OXMAN
                                        120 Bloomingdale Road, Suite 100
                                        White Plains, New York 10605
                                        (914) 422-3900
                                        moxman@oxmanlaw.com




                                           2
